Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 7 and 17  is the inclusion of the limitations of 

“determining, based at least in part on the measured blade speed and the
desired blade speed, a first indication of impact to mowing operations;
determining, based at least in part on the measured current, a second
indication of impact to mowing operations; determining, based at least in part on one or more of the first indication or the second indication, a control signal; and controlling one or more of the first motor or the second motor based at least in part on the control signal.” in claim 1;

“determining, based at least in part on the measured blade speed and the desired
blade speed, a first indication of impact to mowing operations;
determining, based at least in part on the measured current, a second indication of impact to mowing operations; determining, based at least in part on one or more of the first indication or the second indication, a control signal; and controlling the autonomous lawn mower based at least in part on the control signal.” in claim 7; and 

 “determining, based at least in part on the measured blade speed and the desired
blade speed, a first indication of impact to mowing operations:  determining, based at least in part on the measured current, a second indication of impact to mowing operations:  determining, based at least in part on one or more of the first indication or the second indication, a control signal; and transmitting the control signal to the autonomous lawn mower, the control signal configured to cause the autonomous lawn mower to mow in accordance with a set of operating parameters.” in claim 17 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747